Title: From James Madison to James Monroe, [5 August] 1818
From: Madison, James
To: Monroe, James


Dr Sir
Mr Divers’ Wednesday Morng [5 August 1818]
On my arrival here last evening I learnt that you had reachd home the day before yesterday. I am sorry I could not have the pleasure of seeing you at Montpellier on your way, And the regret is increased by the circumstances which prevent me from making the detour necessary to call on you. I left my mother much indisposed, and my sister Rose who was on a visit to her critically ill; and having not heard from them, am urged by peculiar anxiety to hasten my return.
Your letters of the 20th. 21st. & 23d. came safe to hand, and finding that you wd be detained at Washington beyond the calculated time, and supposing that you wd. wait in Loudon for cooler weather I thought the chance not bad that I might be released from the Gap, before you would pass thro’ orange. I dropped you a line apprizing you of Mrs. M’s reliance on the pleasure of receiving Mrs. Monroe & yourself, at Montpellier, tho’ I could not partake of it. You will have heard that the Central College was decided on for the Seat of the University, by 16 votes, out of 21. The Meeting was a most respectable one, and the business conducted throughout in the most agreeable manner. I return the two papers which you wished Mr. Jefferson as well as myself to peruse. Both of us think that Genl. Jackson ought as we hope he will be sensible of the marked kindness of your letter to him. Present me in the best terms to Mrs. M. and be assured of my sincerest esteem & affecte. regards
James Madison

What will be your stay in Albemarle.
